CV6-236.Bell                                                        



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00236-CV





William Wayne Bell, Appellant


v.


John Sharp, Comptroller of Public Accounts of the State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. 95-01856, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING





PER CURIAM

	William Wayne Bell attempted to appeal a final judgment favoring John Sharp, the
state comptroller.  The transcript was timely received.  In reviewing the transcript, the Court
noted that Bell's affidavit of inability to pay costs, while timely filed, was defective because it
lacked a showing that Bell gave the required two-day notice to the opposing party and the court
reporter that he was filing an affidavit of inability to pay costs.  See Jones v. Stayman, 747
S.W.2d 369, 370 (Tex. 1987) (notice to opposing party and court reporter gives them opportunity
to contest party's affidavit); Tex. R. App. P. 40(a)(3)(b).  Bell's defective affidavit of inability
to pay costs represents a bona fide attempt to perfect an appeal, and thus, this Court has
jurisdiction over the appeal.  Linwood v. NCNB Texas, 885 S.W.2d 102, 103 (Tex. 1994).
	By letter of April 30, 1996, the clerk of this Court wrote Bell, noted the deficiency
in his affidavit, and provided Bell an opportunity to correct the defective affidavit of inability or
file a proper perfecting instrument.  Grand Prairie Indep. Sch. Dist. v. Southern Parts Imports,
Inc., 813 S.W.2d 499, 500 (Tex. 1991); Tex. R. App. P. 83.  The Court gave Bell until May 20,
1996, to file with this Court a supplemental transcript containing a proper perfecting instrument. 
After receiving no response from Bell, on May 29, 1996, the clerk of this Court sent a second
letter to Bell informing him that if he did not submit to the Court a supplemental transcript
containing a proper perfecting instrument by June 24, 1996, his appeal may be dismissed.  See
Tex. R. App. P. 60(a)(2).
	The time for filing a supplemental transcript containing a proper perfecting
instrument has passed with no action by Bell.  We dismiss the cause for failure to comply with
the requirements of the Texas Rules of Appellate Procedure.  Tex. R. App. P. 60(a)(2).

Before Chief Justice Carroll, Justices Aboussie and Kidd
Dismissed 
Filed:   July 17, 1996
Do Not Publish